Citation Nr: 1508993	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  08-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1954 to January 1957. 

This appeal comes before the Board of Veterans' Appeals, from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board most recently remanded the above-cited issues in June 2014.  The requested actions were taken and the case has since been returned to the Board for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding any current bilateral shoulder disorder is otherwise etiologically related to a disease, injury, or event in service.

2.  Affording the Veteran the benefit of the doubt, the Board concludes that the Veteran has hypertension that had its onset during military service.

CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, hypertension was caused by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in May 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Attempts were made to obtain any Social Security Administration (SSA) records, however, SSA responded that any records have been destroyed.  Any further attempts to obtain them would be futile.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided VA examinations in June 2014 and July 2014.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the July 2014 examiner concluded that the Veteran's claimed bilateral shoulder disability was not due to or aggravated by an event, disease, or injury incurred during active service.  The June 2014 hypertension examiner indicated the possibility that the Veteran's hypertension had its onset during service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the June 2014 and July 2014 VA examinations and reports; the association of outstanding treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its July 2013 and June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. Bilateral Shoulders

The Veteran contends that he has a current bilateral shoulder disability that was caused or aggravated by his military service.  He argues that his in-service loading and unloading of weapons caused his bilateral shoulder disability.  

A review of the STRs shows no treatment for a bilateral shoulder disability.  Musculoskeletal examination was normal at discharge.

Following service, the Veteran reported first receiving treatment for his shoulders within a year following service.  He sought treatment at a chiropractor and would go back when he needed realignment.  

In a January 1990 treatment note, the Veteran reported lifting wood at work three years prior and feeling his right shoulder pop at that time.  He did not report any in-service injury.  Following an x-ray in March 1990, the Veteran was shown to have degenerative arthritis of the right shoulder "suggestive of old trauma" and suspect rotator cuff injury.  At the time of the treatment, the Veteran did not report any in-service injury. 

During his 2012 hearing, the Veteran reported that he did not have any shoulder problems prior to service.  He contends he heard his shoulder pop during a breach block exercise, and it continued to hurt.  The Veteran denied seeking any treatment during service for shoulder problems.  He maintains that his bilateral shoulder arthritis is related to his in-service manual labor.

The Veteran was afforded a VA examination of the shoulders in February 2013, during which he was diagnosed as having right shoulder arthritis with rotator cuff tear.  The examiner noted that the Veteran did not have a history of a shoulder injury, and has had pain over a long period of time.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's bilateral shoulder disability is less likely than not related to an event, injury, or disease during service.  In reaching this conclusion, the examiner found:

The veteran has severe degeneration of his back and shoulders with degenerative joint disease.  However, I do not see a history specifically pointing to injury that would have led to this disorder.  It is more likely than not that his current status is due to aging and multifactorial degenerative changes.

In a March 2014 VA examination, the examiner opined that the Veteran's bilateral shoulder disability clearly and unmistakably preexisted service and was not clearly and unmistakably aggravated thereby.  In reaching this conclusion, the examiner noted that there was no in-service injury to the bilateral shoulders to constitute aggravation.  

In August 2014, a supplemental VA opinion was obtained.  After review of the claims file, including prior VA examinations, the examiner opined that the Veteran's bilateral shoulder disability is less likely than not related to an injury, event, or disease during his military service.  In reaching this conclusion, the examiner noted that there is no evidence that the Veteran's current bilateral shoulder arthritis is related to an injury during service or a cumulative effective.  The examiner opined that the Veteran's bilateral shoulder disability is more likely than not related to age and overall wear and tear over 78 years.  

The Veteran continues to receive VA treatment for his bilateral shoulder disability.  However, these records do not include any clinical opinion linking the Veteran's bilateral shoulder disability to his military service.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral shoulder disability either on a direct or preexisting with aggravation basis. 

It is clear from the record that the Veteran has a current bilateral shoulder disability.  As noted above, the Veteran contends that this disability was either due to or aggravated by active duty.  Based on the evidence of record, the Board concludes it was not.

In this case, there is no competent or credible evidence showing that the Veteran's bilateral shoulder disability preexisted service.  The competent and credible evidence of record clearly show that the Veteran's bilateral shoulder disability had its onset following service and has been specifically attributed to either a post-service work injury or to aging.  The Board finds the February 2013, March 2014, and August 2014 VA opinions of significant probative value.  These opinions were based on review of the claims file, including the Veteran's contentions, physical examination of the Veteran, and diagnostic testing.  The examiners found no evidence of a preexisting shoulder disability that worsened during service, nor was any current shoulder disability attributable to an event, injury, or disease in service.  In short, although the medical professionals considered the Veteran's reports of ongoing pain in the bilateral shoulders with onset in the following service, no examiner found that his bilateral shoulder disability was at least as likely as not related to his service.  In light of these opinions, the Board concludes that the Veteran has a current bilateral shoulder disability, but the preponderance of the evidence is against showing any relationship between the current bilateral shoulder disability and an event, disease, or injury during service.  The Board finds these conclusions thorough with sufficient rationale that is supported by the evidence of record. 

The Board acknowledges the Veteran's assertions that he developed a bilateral disability due to loading and unloading ammo and feeling a "pop" during breach block exercise.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, even though a lay person is generally competent to describe experiencing a continuity of symptomatology since service that lay person is not necessarily competent to link the continuous symptomatology to a specific current condition or aggravation of that current condition or otherwise attribute it to service.  See generally, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

In this instance, therefore, the Veteran, as a layperson, may be competent to report his history of symptoms and current complaints, but he has not been shown to be capable of making medical conclusions, especially as to such as determining the nature and etiology of the underlying disability responsible for his ongoing bilateral shoulder problems.  The Board finds his current representations especially problematic given the service treatment records, which do not support his contention of a continuity of shoulder problems since service, and his clear reports of a post-service occupational injury to the shoulders while working as a carpenter (moving wood) in the late-1980s.  Moreover, during post-service treatment for shoulder problems, the Veteran never reported a bilateral shoulder injury during service.   The Board finds that the Veteran's statements in conjunction with seeking treatment following service for his bilateral shoulder disability far outweigh the statements he made in conjunction with seeking service connection benefits many years following discharge from service.  In other words, the most probative evidence shows that the Veteran's bilateral shoulder problems are due to either a work-related, post-service injury or aging.  

In light of the above, the Board ascribes far more weight to the conclusions of the February 2013, March 2014, August 2014 medical professionals who concluded that the Veteran's current bilateral shoulder disability was less likely as not related to his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Finally, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

In summary, the preponderance of the evidence indicates that the Veteran's current bilateral shoulder disability did not clearly and unmistakably preexist service, nor was it shown to be related to an event, disease, or injury incurred during service.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).
II. 
Hypertension

The Veteran contends that his current hypertension was caused or aggravated during his period of active duty.  For the reasons explained below, the Board finds that positive and negative is in equipoise and service connection for hypertension is granted.

A review of the STRs shows enlistment blood pressure reading of 146/78, without any notation of any hypertension.  The STRs show no specific treatment for high blood pressure, but at discharge, the Veteran reported his health was good except he had high blood pressure.  His blood pressure reading was 120/64 at discharge, and there was no finding of high blood pressure or hypertension.  

Following service, the evidence of record shows that the Veteran was treated for hypertension at least as early as the 1980s.  He has undergone continued treatment for hypertension since.

During his September 2012 Board hearing, the Veteran reported having problems with high blood pressure in service and since.  He could not specifically recall when he was first diagnosed and treated for hypertension, but stated that it was sometime following service.  

The Veteran underwent a VA hypertension examination in February 2013, during which the examiner found that the Veteran's hypertension was less likely than not related to an injury, event, or disease during service.  In reaching this conclusion, the examiner noted that the Veteran's hypertension did not have its onset until after service and he was not treated for high blood pressure related conditions during his military service.  

The Veteran was afforded a VA examination in December 2013, during which the examiner opined that the Veteran's hypertension was not aggravated by his military service.  In reaching this conclusion, the examiner indicated:

because there are no medical records in the cfile that preceed [sic] his military service, there is no clear and unmistakable evidence that he had hypertension prior to the date of his entry physical into the military.  there are only two blood pressure readings in his STR (entry and exit physicals).  none of his medical notes pertain to hypertension in any way (other than his exit physical).  thus, there is nothing to suggest that his hypertension, if indeed it exited prior to his military service, was aggravated during or by his military service.  therefore, it is less [likely] than not that his hypertension was aggravated by or during his military service.

Following the most recent remand, the Veteran's case was referred to the December 2013 VA examiner for a supplemental opinion.  Following review of the claims file, including the previous VA examination reports, the examiner provided the following opinion:

it is unclear to this examiner if the RO considers the [induction] physical to be "during service."  if it is considered "during service", than this veteran had one bp reading consistent with hypertension (that was at entry when he had a bp of 146/78).  If it is not considered "during service", then no, the veteran did not have any reading consistent with hypertension. it is difficult to say whether or not someone writing he had hypertension in his STR was a precursor to him developing HTN down the road given his entry bp reading.  it seems very likely to this examiner, as stated before, that the veteran could have had hypertension prior to ever entering the military.  if he did not have hypertension prior to his military service (and i have no idea how to prove or disprove that with no PCP records from the veteran that pre-date his service) then it would seem as likely as not that notes mentioning hypertension in his STR would indicate he was at risk for being diagnosed with the condition in the future.

Upon careful review of the evidence of record, the Board finds that the positive and negative evidence with respect to the Veteran's hypertension is in relative equipoise.  In other words, the Board resolves all reasonable doubt in the Veteran's favor and service connection for hypertension is warranted.

First, the Board finds that although the Veteran was noted to have high blood pressure at enlistment, there is not clear and unmistakable evidence to show that he had hypertension prior to service.  As such, he is presumed sound upon enlistment into the military.  The scant STRs of record do not show any problems associated with high blood pressure during service, but the Veteran reported problems with high blood pressure upon discharge physical examination.  There is evidence to show that he was treated for hypertension at least as early as the 1980s (as noted by reference in recent treatment records).  

The Board made multiple attempts to obtain an adequate opinion with respect to the etiology of his hypertension.  In her most recent opinion in December 2013, the VA examiner indicated that if the Board determined that the Veteran's hypertension did not preexist service , it is "as likely as not that [the] notes mentioning hypertension in his STR would indicate he was at risk for being diagnosed with the condition in the future."  The Board finds the December 2013 opinion is both competent and credible, includes a detailed rationale, and is supported by the evidence of record.

For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to his period of service.  Accordingly, having resolved doubt in his favor, the Board concludes that service connection for recurrent hypertension is warranted, and the appeal is granted in full.


ORDER

Service connection for bilateral shoulder disorder is denied.

Service connection for hypertension is granted.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


